United States Court of Appeals
                     For the First Circuit

No. 13-2438

                         KEITH WINFIELD,

                     Petitioner, Appellant,

                               v.

                       STEVEN J. O'BRIEN,

                      Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor IV, U.S. District Judge]



                             Before

               Howard and Kayatta, Circuit Judges,
                 and McCafferty,* District Judge.



     Robert L. Sheketoff for appellant.
     Kris C. Foster, Assistant Attorney General, Massachusetts,
with whom Martha Coakley, Attorney General, Massachusetts, was on
brief, for appellee.



                        December 18, 2014




     *
      Of the District of New Hampshire, sitting by designation.
             KAYATTA, Circuit Judge. This appeal illustrates both the

considerable responsibility granted to a jury, and the restricted

scope of federal court review of state court convictions.                        A

heinous   crime     most     certainly     occurred.   Less    certain    is   the

perpetrator's identity. No confession, eye-witness testimony, DNA,

or similar evidence pointed the finger confidently at any one

person.     Rather, the direct evidence simply narrowed the list of

suspects.    A properly instructed Massachusetts Superior Court jury

then   found   that    the     circumstantial     evidence     proved   beyond   a

reasonable     doubt    that    one   of   the    suspects,    Keith    Winfield,

committed the crimes.          Now serving a life sentence for assaulting

and raping a two-year-old child, Winfield filed this petition for

a writ of habeas corpus under 28 U.S.C. § 2254, seeking to

invalidate his conviction on two grounds.

             First, he claims that the evidence against him was so

insufficient that no reasonable jurist could have concluded that a

rational jury could have found him guilty beyond a reasonable

doubt.    Second, he claims that the state trial court's refusal to

permit him to cross-examine the victim's mother about her potential

bias arising from pending criminal charges against her constituted

an   unreasonable      application    of    the   clearly     established   Sixth

Amendment confrontation right. The district court, concluding that

the state courts' rejection of Winfield's claims did not constitute




                                         -2-
an unreasonable application of federal law, denied the petition.

We now affirm.

                              I.   Background

A.   Factual Summary

             The charges on which Winfield was convicted stemmed from

the vaginal and anal rape of his two-year-old niece with a curling

iron on October 13, 2005.          We recount the evidence presented

against Winfield largely as it was described in the opinion of the

Massachusetts Appeals Court, supplementing that description, where

appropriate, with other record facts consistent with the state

court's findings.     See, e.g., Lynch v. Ficco, 438 F.3d 35, 39 (1st

Cir. 2006).

             The victim, who was the daughter of Winfield's wife's

sister, was born in 2003, and lived with her mother and maternal

grandparents in Tewksbury, Massachusetts.            In September 2005, the

victim's mother, who was seeking employment, began leaving her

daughter with Winfield's wife, Patricia, on those days when she was

out looking for a job.       Winfield and Patricia themselves had two

daughters; at the time, one was four years old, and the other was

eight months old.      Winfield, Patricia, and their two daughters

lived   on   the   first   floor   of    a    two-family   home   in   Melrose,

Massachusetts.

             On October 10, 2005, the victim's mother began a job as

a radiology assistant in Burlington, Massachusetts.               She arranged


                                        -3-
to have Patricia provide regular daycare for the two-year-old

victim beginning on October 11, 2005,1 for approximately $150 per

week.       The victim's mother and Patricia arranged that the victim's

mother would drop off the victim at Winfield's home on her way to

work in the morning, and the victim's grandmother--the mother of

both the victim's mother and Patricia--would pick up the victim at

3:00 p.m.

               On   Tuesday,   October    11,   2005,   the   victim's   mother

returned home from work, and, upon changing her daughter's diapers,

found bruises on her daughter's arms and legs.                She nevertheless

returned the victim to Patricia and Winfield's home the next day.

That day, after work, she noticed additional bruising on her

daughter's face, arms, and abdomen.             The victim's mother called

Patricia to inquire about the bruises, but both Patricia and

Winfield, who was on leave from his job and would later report that

he was home on that day, denied knowledge of them.

               At the end of the following day, Wednesday, October 12,

2005, the victim's mother noticed more bruises on the victim's arms

and stomach.        The only evidence of who was with the victim that day

(other than her mother) was contained in Winfield's statement to

police detectives on November 7, 2005. In that statement, Winfield

reported that he did not assist his wife in taking care of the



        1
            On October 10, the victim's maternal grandmother babysat
her.

                                         -4-
victim     that   day.      Rather,     he    slept    late,    then    left    for

approximately four hours, returning just as the grandmother arrived

to pick up the victim.

             On   the    morning   of   Thursday,     October   13,     2005,   the

victim's mother changed the victim's diaper before driving to

Patricia's to drop the victim off.             The victim's mother noticed

nothing of concern in the victim's genital or anal area. She again

dropped off the victim at the Winfield home, and went to work.

Winfield was asleep when the victim was dropped off, but awoke

between 10:30 to 11 a.m.          Winfield's father and brother, who lived

in the upstairs unit, were not home that day.

             The victim's mother testified that over the course of

that day, she called Winfield's home from work at least three-to-

four times.       The first call, which went unanswered, was at 12:40

p.m.       She called a second time, at 12:55 p.m., and Winfield

answered.      When the victim's mother asked where Patricia was,

Winfield informed her that Patricia had gone to get coffee and

would be home soon.          When the victim's mother asked where her

daughter was, Winfield replied that she was in front of him playing

with his younger daughter and a toy.           The victim's mother asked to

speak to her daughter, and Winfield stated that he was putting her

on   the    telephone.      The    victim's   mother    then    spoke    into   the

telephone to her daughter for "about twenty minutes," but her




                                        -5-
daughter was not responsive.        The mother's testimony at trial

suggested that this was unusual.

              The victim's mother called a third time, immediately

after hanging up, but the line was busy.    The final call took place

at 1:17 p.m., and Winfield answered the telephone.          When the

victim's mother asked Winfield if her daughter was okay, the

defendant replied that she was fine and "was just sitting and

playing."

              When the grandmother arrived at Winfield's home to pick

up the victim that afternoon, Winfield and Patricia were both at

home, and the victim was sleeping. After a few minutes, the victim

awoke and ran to her grandmother, crying.    As they went to the car,

the grandmother tried to get the victim to walk, but she refused,

and continued to cry.      As an explanation, Winfield offered only

"maybe her legs are still asleep." The victim continued to cry all

the way to Tewksbury.        Once inside the Tewksbury house, the

grandmother changed the victim's diaper, and noticed that her

vaginal area was red and puffy.2

              That evening, the victim's mother changed the victim's

diaper at 8:00 p.m., and the victim cried and appeared to be in

pain.       The victim's vaginal and anal areas were very red.   The


        2
       Crediting the grandmother's testimony limits the window
during which the crime could have been perpetrated to the time
between the victim being dropped off at the Winfield home and the
time the grandmother picked her up. Winfield does not argue that
the grandmother's testimony should not be credited.

                                   -6-
victim continued to cry, but eventually fell asleep, around 9:00

p.m.   Around 11:00 p.m., the victim woke up and said she needed a

diaper change.    The mother again changed the victim's diaper, this

time noticing that the victim's genital and anal areas were

bleeding, and that the skin in those areas was blistering.            The

victim cried during the change, but soon fell back asleep.

             The next morning, the mother took the victim to a medical

office in Somerville, Massachusetts, where Dr. Carole Allen, the

director of pediatrics, examined the victim.       The victim's vaginal

area was blistered, her anal area was red, and she appeared to be

in   pain.     After   consulting   with   the   victim's   primary   care

physician, Dr. Allen formed the opinion that the victim had been

raped.

             At Dr. Allen's suggestion, the mother took the victim to

Children's Hospital, where the victim was seen at approximately

10:30 p.m. by a team of physicians that included Dr. Alice Newton,

the medical director of the child protection team at Children's

Hospital.     The team examined and photographed the victim, and

determined that there were second- and third-degree burns on the

victim's genitals and anus.         The victim's labia majora and the

structure inside it were red and blistered.        Also red, blistered,

and peeling was a four- to five-centimeter area around the victim's

anus. Internal examination revealed that the burns extended almost

an inch inside the victim's anus, and that there were three tears


                                    -7-
from stretching of the anal tissue.      The doctors concluded that

these    injuries   indicated   impalement   by    a   hot,   cylindrical

instrument.    In addition, they observed bruises on the victim's

left jaw, her forehead, her cheek, her chest, and her right nipple.

Dr. Newton opined at trial that the vaginal and anal burns were

intentionally inflicted, with a cylindrical instrument such as a

curling iron, between twenty-four and thirty-six hours before she

examined the victim at approximately midnight on October 14--i.e.,

between noon and midnight on Thursday, October 13, the last day the

child was at Winfield's home.

           A CAT scan of the victim, taken on October 15, 2005, at

1:00 p.m., revealed that the victim also had a large skull fracture

on the rear left side of her head, with internal bleeding near her

brain.    Newton opined that the cause of such an injury must have

been a traumatic event, but that she could not say whether the

injury was accidental or purposefully inflicted.         She opined that

the injury was sustained within three days of the CAT scan.

           A skeletal survey also conducted on the 15th revealed a

healing fracture of the radius in the victim's left wrist.           Dr.

Newton opined that the injury could have been accidental or

inflicted, but would have generated pain.         Newton observed, based

on the healing of the injury, that the wrist fracture was at least

seven days, and not more than a month, old.             The survey also




                                  -8-
revealed healing fractures in the fourth and fifth ribs.           Newton

opined that these injuries raised the concern of inflicted injury.

           On the evening of October 14, 2005, an emergency response

worker from the Department of Children and Families and a Melrose

police detective went to Winfield's home to check on his children.

Winfield was at work, but he met the following day at his home with

the emergency response worker and Melrose police detective Mark

Antonangeli.     Accompanied by Patricia, Winfield stated that he was

home   October    11th   through   13th,   2005,   while   his   wife   was

babysitting the victim, and that he and his wife were the only

caretakers of the victim during the time she was at their house on

those days.    He further stated that he changed the victim's diaper

once, on Thursday, October 13, and that as he changed the diaper,

he noticed that the victim's vaginal area was swollen, and he

called his wife to look at it.        He said that they had concluded

that the victim had a bad diaper rash.      He also stated that at some

point that day he heard the victim crying; he then discovered her

on the floor and assumed that she fell off the bed.         When Patricia

said she had gone out with their four-year-old daughter for forty-

five minutes to one hour, the petitioner agreed.

           On November 7, 2005, Winfield, accompanied by counsel,

waived his Miranda rights and was interviewed by police at the




                                    -9-
station.3      A redacted version of his statement was played for the

jury.       During his statement, he said that on October      13, 2005, he

was at home, there were no visitors at the home, his father and

brother were at work, and he was alone with the victim and his

eight-month-old daughter for between forty-five minutes and one

hour during the middle of the day.         He further stated that when the

victim's mother called midday on October 13, and he gave the phone

to the victim, she responded on the phone verbally, saying "Momma,

Momma," and other words he could not recall.            He added that he did

not get along well with the victim's mother, and that he had not

been in favor of taking on another child.

B.   Procedural History

               In August 2006, a Middlesex County grand jury indicted

Winfield on two counts of Rape of Child, see MASS. GEN. LAWS ch. 265,

§ 22A, Indecent Assault and Battery on Child Under the Age of

Fourteen, see id. § 13B, and Assault and Battery by Means of a

Dangerous       Weapon   Causing   Serious     Bodily    Injury,   see   id.

§ 15A(c)(I).       At trial, he timely moved for a required finding of

not guilty.       The judge denied his motion.      On the second day of

deliberations, the jury returned guilty verdicts on all charges.

Winfield received concurrent life sentences on both rape charges,




        3
       Winfield's wife, Patricia, had spoken with police at the
station on October 29. She was accompanied by the same attorney
who would accompany Winfield on November 7.

                                    -10-
and concurrent nine-to-ten year sentences on the remaining two

convictions.

           Winfield timely appealed to the Massachusetts Appeals

Court, arguing, inter alia, that the trial court erred by denying

his motion for a required finding of not guilty at the close of the

Commonwealth's case, and by refusing to allow him to impeach the

victim's   mother   for   bias    stemming   from   her   pending   criminal

charges.    After briefing and oral argument, the Appeals Court

affirmed his convictions.        See Commonwealth v. Winfield, 76 Mass.

App. Ct. 716 (2010).        In rejecting his sufficiency claim, it

reasoned as follows:

          The main evidence presented against the defendant
     was the medical evidence and the defendant's recorded
     police interview. From the medical evidence, the jury
     could have concluded that the burns and skull fracture of
     the victim were inflicted shortly after midday on
     October 13, 2005, and that the victim would have cried
     aloud as she suffered the injuries. The jury could also
     infer that, because the victim would have cried aloud,
     the injuries were inflicted at a time when no one was
     around to hear the victim's cries. Moreover, from the
     defendant's prior recorded statements to the police, the
     jury were aware that, on the day the injuries were
     inflicted, the defendant was at home during midday with
     only the victim and his eight month old daughter.
     Therefore, the defendant was the only adult who had
     access to the victim during the time span in which the
     injuries occurred.

           In addition to having access to the victim, the
     defendant had the means to commit the crimes. In the
     bathroom of the defendant's home was a small curling
     iron.     After viewing photographs of the victim's
     injuries, the jury could find that the pattern of the
     burns to the victim's anus were consistent with having
     been inflicted by a hot instrument the same shape and
     size of a small curling iron.

                                    -11-
          Finally, the jury could consider the fact that the
     defendant, and not his wife, had expressed displeasure
     over the presence of the victim in his home.      In his
     recorded interview, the defendant stated that he never
     wanted his wife to care for the victim.      While such
     evidence is insufficient to establish motive, the jury
     could infer the defendant's hostility toward the victim,
     which is relevant to motive. There was no evidence that
     such hostility was shared by his wife.

                                    . . .

          In sum, the judge correctly ruled that the evidence,
     viewed in the light most favorable to the Commonwealth,
     permitted a rational trier of fact to find the defendant
     guilty of the indictments.

Id. at 722-23 (footnotes omitted).

          Winfield   sought    further      appellate   review   from   the

Massachusetts Supreme Judicial Court.          After his application was

denied, see Commonwealth v. Winfield, 457 Mass. 1108 (2010), he

timely filed this petition for a writ of habeas corpus in the

United States District Court for the District of Massachusetts.

The district court denied his petition, but issued a Certificate of

Appealability as to both issues.            Winfield appealed.    We have

jurisdiction pursuant to 28 U.S.C. § 2253(a).

                              II.   Analysis

A.   Sufficiency of the Evidence

          In seeking to set aside a verdict under the federal

Constitution for lack of sufficient proof, Winfield needed to

convince the Massachusetts courts that, "after viewing the evidence

in the light most favorable to the prosecution, [no] rational trier

of fact could have found the essential elements of the crime beyond

                                    -12-
a reasonable doubt."             Jackson v. Virginia, 443 U.S. 307, 319

(1979); Magraw v. Roden, 743 F.3d 1, 4 (1st Cir. 2014).                             This

standard "exhibits great respect for the jury's verdict," Magraw,
743 F.3d at 4, but nevertheless does not insulate such a verdict

from       reversal    if     based   on    "evidentiary      interpretations        and

illations       that     are     unreasonable,        insupportable,       or     overly

speculative."         Id. (quoting United States v. Spinney, 65 F.3d 231,

234 (1st Cir. 1995)).

               With the Massachusetts courts having rejected Winfield's

direct appeal by concluding that the jury verdict was based on

sufficient evidence, this collateral attack seeking a writ of

habeas corpus from a federal court provides Winfield with a second,

more limited opportunity to set aside the jury's verdict.                             As

constrained by the Antiterrorism and Effective Death Penalty Act

("AEDPA")4, our collateral federal review is limited to determining

whether       the     state     courts'      decision    finding     the        evidence

constitutionally         sufficient        "was    contrary   to,   or   involved     an

unreasonable application of clearly established federal law, as

determined by the Supreme Court of the United States[.]" 28 U.S.C.

§ 2254(d)(1).         In other words, we do not ask, as we might on direct

review of a conviction in federal court, whether the evidence was

constitutionally sufficient.               We ask, instead, whether the state



       4
       See Pub. L. No. 104-132, § 104, 110 Stat. 1214, 1218-1219,
codified at 28 U.S.C. § 2254.

                                            -13-
courts' ruling that the evidence is constitutionally sufficient was

itself "unreasonable."         Id.5       "Unreasonable" in this context means

that the decision "evinces some increment of incorrectness beyond

mere error." Leftwich v. Maloney, 532 F.3d 20, 23 (1st Cir. 2008);

see generally Hurtado v. Tucker, 245 F.3d 7, 16 (1st Cir. 2001)

("Habeas review involves the layering of two standards. The habeas

question    of    whether     the   state     court   decision    is   objectively

unreasonable is layered on top of the underlying standard governing

the constitutional right asserted.").               The resulting test raises a

high bar, but it is nevertheless a bar that can be met.                        See

O'Laughlin       v.    O'Brien,     568 F.3d 287,   304   (1st   Cir.   2009)

(acknowledging the "extremely high bar that must be overcome on

habeas review to overturn a state court decision," but finding the

bar met).

             Demonstrating a refined understanding of the limited

scope of our review--a scope reflective not only of statutory

requirements, but of our respect for the jury's role and our

deference    to       the   state   courts'       consideration   of    Winfield's

challenge--Winfield joins issue only on the narrow question of

whether the evidence presented at trial was sufficient to permit a

reasonable jurist to conclude that a rational jury could have found

beyond a reasonable doubt that it was Winfield, rather than his


     5
       We answer this question de novo, without deference to the
decision of the district court. Pena v. Dickhaut, 736 F.3d 600, 603
(1st Cir. 2013).

                                           -14-
wife   Patricia,   who    committed      the   crime.   And   even   without

Winfield's well-advised implicit concession, the assumption we must

make that the jury believed the testimony of the mother and

grandmother, together with the expert evidence, does indeed mean

that we need presume that either Winfield, his wife or both must

have committed the charged crime. We therefore train our review on

Winfield's key argument that "[w]hatever reason the prosecution had

for blaming [the defendant] rather than his wife, assuming there

was one, never made it into evidence before the jury."

            Notionally, Winfield is correct that evidence sufficient

only   to   establish    with   nearly   equal   likelihood   that   A   or   B

committed a crime cannot support a verdict against either.               "[I]f

the evidence viewed in the light most favorable to the verdict

gives equal or nearly equal circumstantial support to a theory of

guilt and a theory of innocence of the crime charged, this court

must reverse the conviction." O'Laughlin, 568 F.3d at 301 (quoting

United States v. Flores-Rivera, 56 F.3d 319, 323 (1st Cir. 1995)).

The rationale for this rule is simple: A criminal trial ought not

be an arbitrary exercise, and "where an equal or nearly equal

theory of guilt and a theory of innocence is supported by the

evidence viewed in the light most favorable to the prosecution, a

reasonable jury must necessarily entertain a reasonable doubt."

Id. (emphasis omitted).




                                    -15-
            There   is   some    question     whether    this   rule   we   have

recognized applies as a law "determined by the Supreme Court of the

United States." 28 U.S.C. § 2254(d)(1).             In other words, is it a

simple rewording of the Jackson standard, or is it a circuit level

added refinement? See Glebe v. Frost, 135 S. Ct. 429, 430 (2014);

White v. Woodall, 134 S. Ct. 1697, 1702 (2014).             Jackson after all

included the statement that "a federal habeas corpus court faced

with   a   record   of   historical      facts   that   supports   conflicting

inferences must presume--even if it does not affirmatively appear

in the record--that the trier of fact resolved any such conflicts

in favor of the prosecution, and must defer to that resolution."

Jackson, 443 U.S. at 326.        Ultimately, we need not decide whether

evidentiary equipoise precludes collateral reversal of a guilty

verdict because, viewed reasonably as a rational jury may have

viewed it, the evidence did not point with nearly equal force at

both Winfield and his wife.        Most notably, only Winfield was left

alone in the apartment with the two-year-old victim and the infant

on October 13, 2005.            He therefore had a materially greater

opportunity to commit the offense without detection.

            Winfield     does    offer    a   two-part    rejoinder    to   the

observation that he had a materially greater opportunity to commit

the crime.    He points first to his statement that he was asleep

until 10:30 or 11:00 that morning.                He points second to the

possibility that the perpetrator muffled the victim's cries while


                                      -16-
assaulting the child, thus perhaps explaining some of the bruises.

The Massachusetts courts were unconvinced that the countervailing

force of this rejoinder was sufficient to restore equilibrium in

the directional thrust of the circumstantial evidence.           Reason is

not to the contrary.     The home was a single floor unit with two

bedrooms, a living room, a kitchen, and a single bathroom.              Any

opportunity to commit the crime without notice by Winfield, even if

thought to be still sleeping, or by the four-year-old, could

reasonably be viewed as markedly less than the opportunity to

commit the crime undetected after both the other adult and the

four-year-old left the apartment.          And the fact that the doctor's

estimated range of the time of injury commenced at noon, after he

awoke, tilted the evidence in the same direction.6         In a different

but also probative manner, the conflicting testimony by the mother

and Winfield regarding whether the child was responsive on the

phone created further cause to call into question Winfield's

version of events that day.

          There   is   also   the   evidence     that,   after   the   state

intervened, Winfield reported that he had noticed a "bad diaper

rash" on the day in question, and that the victim fell out of bed.

Yet there is no evidence that he reported such facts on the day in



     6
       The mother's phone call did, we note, interrupt by 20
minutes Winfield's 45-60 minute window alone with the victim. It
still left a window of opportunity that was greater for him than
for his wife.

                                    -17-
question, even when the victim was crying and limp when the

grandmother picked her up.

            We do observe that, if Winfield's statement to police--

that he was out for four hours and did not watch the victim on

Wednesday, October 12--were believed, it would follow that he had

no time alone with the victim on Wednesday, while his wife did, and

new bruises were detected at the end of that day.                 It is not

unreasonable to think, though, that a rational jury could have

discounted Winfield's version of events. And even if not, a jury

was not compelled to find that the source of the bruises (a fall

perhaps?) was identical to the source of the vaginal and anal

injuries.     More generally, the logical choices here were not

limited to either Winfield alone, or his wife alone.                  A third

choice was both.    So the contention that logic pointed unerringly

to Winfield's guilt or innocence in equipoise is not correct.

            Winfield   notes   that   his   wife    never   testified,    and

therefore never denied the crime, while the jury heard Winfield's

recorded statement in which he denied the crime.              The absence of

the wife's appearance as a witness is puzzling.             Apparently both

sides concluded that there was more to lose in calling her.            In any

event, given the foregoing evidence pointing more towards Winfield,

we cannot say that the absence of testimony by the wife rendered

the evidence so clearly insufficient that a finding of guilt would

represent   an   "increment    of   incorrectness    beyond    mere   error."


                                    -18-
Leftwich, 532 F.3d at 23.     "The prosecution may prove its case by

circumstantial evidence, and it need not exclude every reasonable

hypothesis of innocence so long as the total evidence permits a

conclusion of guilt beyond a reasonable doubt." United States v.

Brown, 603 F.2d 1022, 1025 (1st Cir. 1979)(citations omitted); see

also Stewart v. Coalter, 48 F.3d 610, 615-16 (1st Cir. 1995)

("Guilt beyond a reasonable doubt cannot be premised on pure

conjecture.    But a conjecture consistent with the evidence becomes

less and less a conjecture, and moves gradually toward proof, as

alternative    innocent   explanations   are   discarded   or   made   less

likely.").

             We need not consider whether the additional evidence on

which the state courts relied--for example, Winfield's access to a

curling iron (which would seem to have been equally available to

his wife), or his rather innocuous statement that he did not want

to have the victim at his home--were sufficiently illuminating to

lend further legitimacy to the verdict.        "[D]etermining whether a

state court's decision resulted from an unreasonable legal or

factual conclusion does not require . . . an opinion from the state

court explaining [its] reasoning."       Harrington v. Richter, 131 S.

Ct. 770, 784 (2011). Nor need we ignore the difficulty of assuming

that rational reasoning played any role in the decision to commit

the crime (or in much of the behavior leading up to October 13).

Certainly a rational jury could have acquitted Winfield.                The


                                  -19-
question at this stage of review, though, is whether the state

courts could reasonably conclude that, where Winfield's opportunity

to commit the offense was materially, albeit marginally, greater

than that of the only other possible perpetrator7, and where the

expert evidence and the phone call cast heightened relevant focus

on the time when he was alone with the child, a rational jury could

conclude beyond a reasonable doubt that he was the perpetrator.

For the foregoing reasons, we must answer "yes."

B.     Scope of Cross-Examination

               Prior to trial, the state lodged a criminal complaint

against the victim's mother, charging her with 25 counts of

uttering a false prescription for a controlled substance. Winfield

sought to cross-examine the victim's mother on that criminal

complaint, so that he could raise an inference that her testimony

was influenced by the government, which plainly had leverage over

her.       And because her testimony was important in establishing the

window within which the crime occurred, proof of any such bias

infecting that testimony would have been quite helpful to the

defense.       The trial court precluded Winfield from this line of

examination, and the appeals court affirmed that ruling.

               Our review of Winfield's collateral challenge to that

ruling is analogous to that review employed in our sufficiency



       7
       Assuming, as we must, that the jury believed the testimony
of the victim's mother and grandmother.

                                   -20-
analysis.    We employ the standard governing the constitutional

right asserted (here the Sixth Amendment right of confrontation),

but we do so only for the purpose of determining whether the state

court decision rejecting Winfield's assertion of that right was

contrary to, or an unreasonable application of, the law as clearly

established by Supreme Court precedent.

            An "essential constitutional right for a fair trial," the

right of cross examination is nevertheless "subject to 'reasonable

limits' reflecting concerns such as prejudice, confusion or delay

incident to 'marginally relevant' evidence." White, 399 F.3d at 24

(quoting Delaware v. Van Arsdell, 475 U.S. 673, 678-79 (1986)).    A

challenge to an exclusion of evidence on cross examination based on

those limits "is tenable only where the restriction is manifestly

unreasonable or overbroad."     Ellsworth v. Warden, 333 F.3d 1, 7

(1st Cir. 2003) (en banc).

            The problem for Winfield here is that the criminal

charges against the victim's mother were lodged well over a year

after the she gave her statements to police and child welfare

officials, and long after her subsequent grand jury testimony. Her

trial testimony, in turn, was entirely consistent in material

respects with those prior statements and testimony. Therefore, the

premise that the testimony was crafted in part as a result of the

intervening criminal charges was not plausible. At most, one might




                                 -21-
speculate that the charges reduced the likelihood that she would

recant her earlier pronouncements.

             Winfield points to no case holding that the exclusion of

evidence having such a logically attenuated ability to imply bias

is unreasonable. He points instead to Davis v. Alaska, 415 U.S. 308

(1974).      In Davis, though, the proffered evidence was that a

crucial eye witness was on probation for burglary both at the time

of his initial statement and at the time of trial.                In short, the

fact proffered as a source of bias--the probation--was operative at

all times when the inculpatory evidence helping the state was

tendered.     Id. at 310-11.

             We observe, too, that precluding Winfield from cross-

examining on these pending criminal charges, even if marginally

probative of bias, was like denying someone a cap gun when he has

a bazooka handy.      When a child is discovered to have numerous

unexplained injuries that apparently went unaddressed for some

time, the mother has ample motive to deflect the blame towards

someone   else.     And   there    is   no   claim   that   the    trial   court

restricted    Winfield    from    cross-examining     on    testimonial     bias

arising from that motive.

             For these reasons, we cannot say that the state court's

exclusion of evidence about the victim's mother's pending criminal

charges was an unreasonable application of law clearly established

by Supreme Court precedent.


                                     -22-
                         III.   Conclusion

          We have reviewed the record in this troubling case.   Our

authority in so doing is limited. We cannot ask whether we would

have voted for conviction.   Nor can we even ask whether we would

have sustained the conviction on direct review.   Instead, Congress

has limited our collateral review to asking whether Massachusetts

courts could have reasonably concluded that a rational jury could

have found Winfield guilty beyond a reasonable doubt. Finding that

they could have, we must affirm the district court's order denying

Winfield's petition.   So ordered.




                                -23-